Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO ELECTION/RESTRICTION

Applicant's election with traverse of group I, drawn to formulations of formula I and simple compositions thereof in the reply filed on 12/23/2020 is acknowledged.  The traversal is on the ground(s) that since CA 2966376 does not specifically disclose the ratio pertaining to formula 1 and the acid, the claims have unity.  This is not found persuasive because again, the compounds of formula I, their salts, and how to formulate into compositions (see abstract and page 5, formula I) are generically disclosed in the art. Furthermore in response to Applicant’s arguments suggesting there would be no serious search burden, this is also found unpersuasive since multiple search inquiries would be required for both inventions.
The requirement is still deemed proper and is therefore made FINAL.

Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

An action on the merits of claims 1-11 and 16-21 is contained herein.




Priority
This application is the U.S. National Phase of International Patent Application No. PCT/US2018/037744, which claims priority under 35 U.S.C. § 119(e) to U.S. Provisional Application Serial No. 62/521,007, filed on June 16, 2017.


Information Disclosure Statement
The examiner has considered the references cited in the information disclosure statement filed of record. 


Claim Objections
Claims 2-4, 9, 17, 18, 20, and 21 are objected to because of the following informalities:
In claim 2 and other claims, the language “is in crystalline Form 2A/2B” should simply read “is crystalline Form 2A/2B” for clarity. Also in claim 9, “excipient” should read “excipients”. Correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-11 and 16-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 4-7, 17, and 19 of US Patent 10,844,045.  Although the conflicting claims are not identical, they are not patentably distinct from each other because there is significant overlap between the two applications.
Claim 1 of the instant application encompasses compositions comprising crystalline methanesulfonic acid salts of formula 1 (1 to 1 ratio) and one or more excipients. The claims of patent ‘045 teach the same crystalline salts (e.g. Forms 2A and 2B) and compositions thereof (see claims 17 and 19 for compositions). Thus, the claims are not independent and distinct from each other. Regarding specific listed excipients in the instant application, these are commonly used excipients in the art and one of ordinary skill would have readily arrive at the instant claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3 and 5 recite “FIG. 1” and “FIG. 4”. However, these Figures are not present in the specification. Disclosure references “FIG.1A, FIG. 4A”, etc. Thus the scope of the claims are unclear and indefinite. Correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 does not further limit claim 1 with respect to crystalline Form 2B.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Conclusion

No claims are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624